DETAILED ACTION
This Office Action is responsive to the Amendment filed 20 May 2022.  Claims 

37, 39-49, 51-59 and 62-64 are now pending.  The Examiner acknowledges the 

amendments to claims 56 and 64.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,532,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 37, 39-49, 51-59 and 62-64 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 37, 39-48,  and 62, while the prior art teaches a method for providing a relaxing or stimulating effect on a user, the method comprising: physically engaging a device to the user’s skin on an inner wrist of the user to provide a rhythmic tactile stimulus to the inner wrist of the user as a beat that substantially matches a form of a human heartbeat; and controlling a frequency, tempo, duration and/or intensity of the stimulus so as to provide the stimulus to the inner wrist of the user at a rate that is faster or slower than a current heart rate of the user to thereby provide the relaxing or stimulating effect, the prior art of record does not teach or fairly suggest a method for providing a relaxing or stimulating effect on a user as claimed by Applicant, wherein the rhythmic tactile stimulus is applied to the inner wrist of the user as a double-peaked pulse beat that substantially matches a form of a human heartbeat.  
Regarding claims 49, 51-59 and 63, while the prior art teaches an apparatus for providing a relaxing or stimulating effect on a user, the apparatus comprising: a wearable device configured to engage the user’s skin and also configured to provide a rhythmic tactile stimulus to the user; an attachment device configured to secure the wearable device to the user’s wrist such that the wearable device can apply the stimulus to an inner wrist of the user; and one or more controllers for adjusting a frequency, tempo, duration, and/or intensity of the stimulus, wherein the wearable device is configured to provide the stimulus to the inner wrist of the user at a rate that is faster or slower than a current heart rate of the user to thereby provide the relaxing or stimulating effect, the prior art of record does not teach or fairly suggest an apparatus for providing a relaxing or stimulating effect on a user as claimed by Applicant, wherein the wearable device is configured to provide a rhythmic tactile stimulus to the user as a double-peaked pulse beat that substantially matches a form of a human heartbeat.
Regarding claim 64, while the prior art teaches an apparatus for providing a relaxing or stimulating effect on a user, the apparatus comprising: a wearable device configured to engage the user’s skin and also configured to provide a rhythmic tactile stimulus to the user; an attachment device configured to secure the wearable device to the user’s wrist such that the wearable device can apply the stimulus to an inner wrist of the user; and one or more controllers for adjusting a frequency, tempo, duration, and/or intensity of the stimulus, wherein the wearable device is configured to provide the stimulus to the inner wrist of the user at a rate that is faster or slower than a current heart rate of the user to thereby provide the relaxing or stimulating effect, the prior art of record does not teach or fairly suggest an apparatus for providing a relaxing or stimulating effect on a user as claimed by Applicant, wherein the wearable device is also configured to provide a rhythmic tactile stimulus to the user as a double-peaked pulse beat that substantially matches a form of a human heartbeat.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791